EXHIBIT 10.1

FIRST AMENDMENT TO
CERTAIN OPERATIVE AGREEMENTS

THIS FIRST AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS (this “Amendment”), dated
as of May 16, 2006, is by and among UNITED THERAPEUTICS CORPORATION, a Delaware
corporation (the “Lessee” or the “Construction Agent”); WACHOVIA DEVELOPMENT
CORPORATION, a North Carolina corporation (the “Borrower” or the “Lessor”); the
various banks and other financial institutions which are parties hereto from
time to time as holders of the Credit Notes (subject to the definition of Credit
Lenders in Appendix A to the Participation Agreement (hereinafter defined),
individually, a “Credit Lender” and collectively, the “Credit Lenders”); the
various banks and other financial institutions which are parties hereto from
time to time as holders of the Mortgage Notes (subject to the definition of
Mortgage Lenders in Appendix A to the Participation Agreement, individually, a
“Mortgage Lender” and collectively, the “Mortgage Lenders”; each Credit Lender,
each Mortgage Lender and the Lessor may be referred to, individually, as a
“Primary Financing Party” and collectively, as the “Primary Financing Parties”);
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as the
agent for the Primary Financing Parties and, respecting the Security Documents,
as the agent for the Secured Parties (in such capacity, the “Agent”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings set forth in Appendix A to the Participation Agreement, and the
rules of usage set forth in Appendix A to the Participation Agreement shall
apply herein.

W I T N E S S E T H

WHEREAS, the parties to this Amendment are parties to that certain Participation
Agreement dated as of June 28, 2004 (as amended, modified, supplemented or
restated from time to time, the “Participation Agreement”).

WHEREAS, the parties to this Amendment have agreed to the amendments set forth
herein, subject to terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
AMENDMENTS TO PARTICIPATION AGREEMENT

1.1   Funding for Punch List Items.   Section 5.21 of the Participation
Agreement is hereby added to read as follows:

5.21   Funding for Punch List Items.

Prior to the submission by the Construction Agent of the Officer’s Certificate
referenced in Section 5.5 regarding Completion of the Property, the Construction
Agent shall submit a Requisition for a Construction Advance to cover all
anticipated punch list items necessary for Final Completion of the Property. To
the extent the conditions precedent set forth in Section 5.4 are satisfied or
waived and prior to the termination of the Lender Commitments and the Lessor
Commitments for the Property, the above-described Construction Advance shall be
funded in accordance with the terms of the Operative Agreements into an account
or accounts designated by the Lessee (the “Punch List Account”).

Thereafter, the Lessee covenants and agrees that the Lessee (a) shall maintain
the amounts advanced into the Punch List Account in Dollars only, (b) shall use
the amounts advanced into the Punch List Account only for punch list items in
connection with the Property and (b) shall provide to the Agent an itemized
written accounting (pursuant to documentation which is reasonably satisfactory


--------------------------------------------------------------------------------


to the Agent and until the punch list items in connection with the Property have
been fully paid) on or prior to the tenth day of each month detailing the manner
in which amounts in the Punch List Account have been expended.

All amounts so advanced to the Lessee pursuant to this Section 5.21 from time to
time shall constitute Advances for purposes of determining the Property Cost
from the date of such Advance by the Lenders and the Lessor.

Upon the occurrence of Final Completion of the Property, the Construction Agent
shall promptly (and in any event within 15 days) deliver an Officer’s
Certificate to the Agent specifying (a) the date as of which Final Completion
occurred and (b) whether any amount originally funded into the Punch List
Account is remaining at such time. Any such amount remaining after Final
Completion shall be promptly paid to the Agent for application pursuant to
Section 8.7(b)(i) as a partial payment of the outstanding amounts owing to the
parties identified in such Section 8.7(b)(i).

1.2   Adjustment of Waterfall regarding Unutilized Amounts in the Punch List
Account.   Section 8.7(b)(i) of the Participation Agreement is hereby deleted in
its entirety and replaced by the following:

(i)    Any such payment or amount identified as or deemed to be Basic Rent, any
amount in respect of any Casualty, Condemnation or Environmental Violation
pursuant to Sections 15.1(a), 15.1(g) or 15.2 of the Lease (excluding any
payments in respect thereof which are payable to the Lessee in accordance with
the Lease), any amount (in connection with the exercise of remedies pursuant to
the Security Documents, the Agency Agreement, the Lease or otherwise) equal to
any payment identified as proceeds of the sale or other disposition or lease to
a third party of the Property or any portion thereof, any payment in respect of
excess wear and tear pursuant to Section 22.3 of the Lease, any payment pursuant
to Section 22.1(b) of the Lease (or otherwise) of the Maximum Residual Guarantee
Amount (or any such lesser amount as may be required by Section 22.1(b) of the
Lease), any payment of Termination Value, any other amount pursuant to the
Operative Agreements received by the Agent or otherwise received on behalf of
any Financing Party in connection with the exercise of rights and/or remedies
pursuant to any of the Security Documents, the Agency Agreement, the Lease or
otherwise in connection with the occurrence of any Event of Default, the amount
(if any) remaining in the Punch List Account after the date of Final Completion
as described in Section 5.21 and any other amount received by the Agent or the
Lessor not otherwise referenced in this Section 8.7, as the case may be, shall
be applied and allocated by the Agent:

first, to the Primary Financing Parties for application and allocation to any
and all amounts owing under the Operative Agreements to the Primary Financing
Parties in accordance with the terms and provisions of the Intercreditor
Agreement; and

second, any excess shall be paid to the Lessee or such Person or Persons as the
Lessee may designate.

1.3   Amended Definitions.   The definition of “Final Completion” in Appendix A
to the Participation Agreement is hereby deleted and replaced in its entirety by
the following:

“Final Completion” shall mean, with respect to the Property, such time as the
acquisition, installation, testing and final completion of the Improvements on
the Property has been achieved in accordance with the Plans and Specifications,
the Agency Agreement and/or the Lease, and in compliance with all Legal
Requirements and Insurance Requirements and a certificate of occupancy has been
issued with respect to the Property by the appropriate governmental entity
(except if non-compliance, individually or in the aggregate, shall not have and
could not reasonably be expected to have a Material Adverse Effect or if
compliance with any of the foregoing is otherwise waived by the Agent upon
instruction from the Secured Parties).

2


--------------------------------------------------------------------------------


1.4   Additional Definition.   The Definition for the following term shall be
added in appropriate alphabetical order in Appendix A to the Participation
Agreement as follows:

“Punch List Account” shall have the meaning given to such term in Section 5.21
of the Participation Agreement.

ARTICLE II
AMENDMENTS TO INTERCREDITOR AGREEMENT

2.1   Adjustment of Waterfall regarding Unutilized Amounts in the Punch List
Account.   Section 4.3(a)(iv) of the Intercreditor Agreement is hereby deleted
in its entirety and replaced by the following:

(iv)  An amount equal to (A) any payment pursuant to Section 22.1(b) of the
Lease (or otherwise) of the Maximum Residual Guarantee Amount (or any such
lesser amount as may be required by Section 22.1(b) of the Lease), (B) any other
amount payable after the occurrence of an Event of Default not covered by
Sections 4.3(a)(i) or 4.3(a)(iii) above (including without limitation any amount
received in connection with an action for liquidated damages pursuant to
Section 17.4 or Section 17.6 of the Lease or by setoff by the Agent), (C) any
payment of Termination Value not otherwise subject to Section 4.3(a), (D) any
other amount payable pursuant to the exercise of rights and/or remedies pursuant
to the Security Documents not otherwise subject to Section 4.3(a) and (E) the
amount (if any) remaining in the Punch List Account after the date of Final
Completion as described in Section 5.21 of the Participation Agreement shall be
applied and allocated by the Agent first, ratably, to the payment of the
principal and interest balance of the Credit Loans then outstanding, second, to
any and all other amounts owing under the Operative Agreements to the Credit
Lenders under the Credit Loans, third, to the extent such amount exceeds the
maximum amount to be retained pursuant to the foregoing provisions of this
paragraph (iv), ratably to the payment of the principal and interest balance of
the Mortgage Loans then outstanding, fourth, to any and all other amounts owing
under the Operative Agreements to the Mortgage Lenders under the Mortgage Loans,
fifth, to the payment to the Lessor of the outstanding principal balance of all
Lessor Advances plus all outstanding Lessor Yield with respect to such
outstanding Lessor Advances, sixth, to any and all other amounts owing under the
Operative Agreements to the Lessor, and seventh, to the extent moneys remain
after application and allocation pursuant to clauses first through sixth above,
to any and all other amounts owing to any Financing Party as the Lessor shall
determine.

ARTICLE III
CONDITIONS TO EFFECTIVENESS

3.1   Closing Conditions.

This Amendment shall become effective as of the date hereof upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Agent):

(a)   Executed Amendment.   The Agent shall have received a copy of this
Amendment duly executed by the Borrower, the Agent, the Majority Secured Parties
and the Lessee.

(b)   Other.   The Agent shall have received such other documents, agreements or
information which it may reasonably request relating to the Lessee and the
transactions contemplated by this Amendment and any other matters relevant
hereto and thereto, all in form and substance satisfactory to the Agent in its
sole good faith discretion.

3


--------------------------------------------------------------------------------


ARTICLE IV
MISCELLANEOUS

4.1   Amended Terms.   All references to the Participation Agreement in each of
the Operative Agreements shall hereafter mean the Participation Agreement as
amended by this Amendment. Except as specifically amended hereby or otherwise
agreed, the Operative Agreements are hereby ratified and confirmed and shall
remain in full force and effect according to their respective terms.

4.2   Representations and Warranties of the Lessee.   The Lessee represents and
warrants as follows as of the date hereof:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)   This Amendment has been duly executed and delivered by the Lessee and
constitutes the Lessee’s valid and legally binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by the Lessee of this
Amendment, except any filing required to be made by the Lessee pursuant to the
Securities Exchange Act of 1934, as amended, as a result of this Amendment.

(d)   The representations and warranties set forth in Section 6.2 of the
Participation Agreement are true and correct in all material respects as of the
date hereof (except for those which expressly relate to an earlier date).

4.3   Operative Agreement.   This Amendment shall constitute an Operative
Agreement under the terms of the Participation Agreement.

4.4   Entirety.   This Amendment and the other Operative Agreements embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

4.5   Counterparts; Telecopy.   This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

4.6   GOVERNING LAW.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPALS THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO
THE EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.

4.7   Submission to Jurisdiction; Service of Process; Waiver of Jury Trial;
Venue, Etc.   The jurisdiction, service of process, waiver of jury trial, venue
and other provisions set forth in Section 12.7 of the Participation Agreement
are hereby incorporated by reference, mutatis mutandis.

4.8   Fees.   The Lessee agrees to pay all reasonable fees and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the reasonable fees and expenses of
Moore & Van Allen PLLC.

[remainder of page intentionally left blank]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

THE CONSTRUCTION AGENT

 

 

 

 

AND THE LESSEE:

 

 

 

 

 

 

UNITED THERAPEUTICS CORPORATION

 

 

By:

 

/s/ FRED T. HADEED

 

 

Name:

 

Fred T. Hadeed

 

 

Title:

 

EVP Business Development & CFO

 

[signature pages continue]


--------------------------------------------------------------------------------


 

 

 

 

 

THE BORROWER AND THE LESSOR:

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA DEVELOPMENT CORPORATION

 

 

By:

 

/s/ EVANDER S. JONES, Jr.

 

 

Name:

 

Evander S. Jones, Jr.

 

 

Title:

 

Director

 

[signature pages continue]


--------------------------------------------------------------------------------


 

 

 

 

 

CREDIT LENDER:

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

 

/s/ J. KENT TOMPSON

 

 

Name:

 

J. Kent Tompson

 

 

Title:

 

Senior Vice President

 

[signature pages continue]


--------------------------------------------------------------------------------


 

 

 

 

 

MORTGAGE LENDER:

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

 

/s/ J. Kent Tompson

 

 

Name:

 

J. Kent Tompson

 

 

Title:

 

Senior Vice President

 

[signature pages continue]

In addition, provisions in our license and assignment agreements impose other
restrictions on our freedom to develop and market our products. For example, in
assigning Remodulin to us, GlaxoSmithKline retained an exclusive option and
right of first refusal to negotiate a license agreement with us if we ever
decide to license any aspect of the commercialization of Remodulin anywhere in
the world. Similarly, in connection with its licenses of beraprost to us, Toray
Industries, Inc. obtained a right of first refusal from us to develop and sell
in Japan up to two compounds that we develop. We also agreed to provisions
giving Toray the conditional right to approve our North American distributor,
establishing a conditional restricted non-competition clause, and requiring
minimum annual sales in order to maintain our exclusive rights to beraprost. The
restrictions that we have accepted in our license and assignment agreements
restrict our freedom to develop and market our products in the future.


--------------------------------------------------------------------------------


 

 

 

 

 

THE AGENT:

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

 

/s/ EVANDER S. JONES, JR.

 

 

Name:

 

Evander S. Jones, Jr.

 

 

Title:

 

Director

 

[signature pages end]


--------------------------------------------------------------------------------